Judge Robertson
delivered the opinion of the Court.
In this case, many irregularities are exhibited in the progress of the suit. More, in all its stages, than we have ever noticed in any other record.
But the award, so far as there is judgment upon it, is within the submission by order of court, and will bar any future controversy for the same cause of action. And we see no error in the record, of which the plaintiff has any right to complain, unless in fact, the arbitrators erred in their judgment. If it were shown that they thus erred, the judgment could not, for that cause alone, be reversed.
The judgment of the court, when properly construed, is more favorable to the plaintiff than the award justified. But the defendant against whom the judgment was rendered, has not complained, and the assignment of errors by tho plaintiff, does not *534question the final judgment, because it was nob con-forrnable to the award, or for any other cause con-with or growing out of the award.
Petition for a re-hearing.
Hanson, Mills and Brovin, for plaintiff.
Wherefore, the judgment, although irregular, like ■ almost every other step in the cause, is affirmed with costs.